DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Response to Amendment
The amendment of 02/04/2022 has been entered.
Disposition of claims: 
Claims 2, 8, and 11 have been canceled.
Claims 1, 3-7, 9-10, and 12-20 are pending.
Claims 1, 4, and 15 have been amended.
The amendments of claim 1 have overcome the objections of claim 1 set forth in the last Office Action. The objection has been withdrawn.

Response to Arguments
Applicant’s arguments see pages 52-53 of the reply filed 02/04/2022 regarding the rejections of claims 1-10 and 12-20 under 35 U.S.C. 103 over Itoh/Zhu/Luo/Li set forth in the Office Action of 12/06/2021 have been considered. 
Applicant argues that the cited references do not teach or reasonably suggest the compounds of the amended claims. 
Respectfully, the Examiner does not agree.
The amended claim 1 added the following proviso.
“M is platinum (Pt), X1 to X4, Y5, and Y6 are each independently C or N, X1, and X4 are different from each other, X2 and X3 are different from each other, T1 and T2 are each independently a single bond, a cyclometalated ring formed by CY2, CY3, and M is a 6-membered ring, a cyclometalated ring formed by CY1, CY2, T1, X5, and M is a 5-membered ring or a 6-membered ring, when the cyclometalated ring formed by CY1, CY2, T1, X5, and M is a 5-membered ring, a cyclometalated ring formed by CY3, CY4, T2, X6, and M is a 6-membered ring, and when the cyclometalated ring formed by CY1, CY2, T1, X5, and M is a 6-membered ring, the cyclometalated ring formed by CY3, CY4, T2, X6, and M is a 5-membered ring.”
The rejections refer to the Organometallic compound of Itoh as modified by Zhu, Luo, as evidenced by Li (paragraph 74 of the Office Action of 12/06/2021) as shown below.

    PNG
    media_image1.png
    344
    654
    media_image1.png
    Greyscale

The Organometallic compound of Itoh as modified by Zhu and Luo as evidenced by Li (2) still reads on all the limitations of the amended claim 1. The rejections are maintained.

Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 ends with two periods. It is suggested to delete one of them.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1, hereafter Itoh) in view of Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials” Adv. Mater. 2015, vol 27, page 2533-2537, hereafter Zhu), Yagi et al. (WO 2007/043484, machine translated English version is referred to, hereafter Yagi), and Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem 2016, vol. 17, page 69-77, hereafter Luo), as evidenced by Li et al. (US 2015/0274762 A1, hereafter Li).
Regarding claims 1, 3-7, 9-10, 12, 14, and 16-20, Itoh discloses an organometallic compound having a general structure of formula (1) ([015] and [030]) used as a light emitting material of an organic light-emitting device ([020]).

    PNG
    media_image2.png
    263
    479
    media_image2.png
    Greyscale

In formula (1) of Itoh, rings A, B, C, and D can be an aryl or heteroaryl group ([015], [041], [043]); two of X1-X4 represent nitrogen atoms coordination bonded to a Pt atom, and the remaining two of them represent carbon atoms or nitrogen atom ([015], [041]); two of Z1-Z4 can be coordinate bonds and the remaining two of them represent covalent bonds, oxygen atom, or sulfur atom ([015], [041]); the bivalent atoms of Q1-Q3 can be a bond or –NR3– providing Q1-Q3 do not represent bonds simultaneously ([015], [038], [041]); and R3 in NR3 can be aryl group ([039]).
Itoh exemplifies an organometallic compounds, Example 2 ([135]) and other similar exemplary compounds ([093]) as shown below.

    PNG
    media_image3.png
    340
    908
    media_image3.png
    Greyscale


Itoh further exemplifies an organic light-emitting device (Example 69 in [368]-[375]) comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% Example 2 as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
In Example 2 of Itoh, two nitrogen atoms coordinated to Pt atom are located at positions X1 and X2 of Formula (1) of Itoh; however, the general Formula (1) of Itoh does allow two nitrogen atoms to locate at any of X1 through X4  ([015], [041]). Furthermore, Ito exemplifies the compound Example 8P-2 of Itoh (the 2nd compound of the left column of page 8, hereafter called Example 8P-2; the one at the right-hand side of the figure above), wherein two nitrogen atoms are located at X1 and X4 (or X2 and X3; Note that this molecules has planar structure such that locations X1 and X4 are equivalent to locations X2 and X3, respectively).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Example 2 of Itoh by switching the positions of the nitrogen atom at X2 with the carbon atom at X4, as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of a combination to place carbon at two of positions X1 through X4 and nitrogen at two of remaining positions of X1 through X4 in formula (1) of Itoh would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the Modified Example 2 of Itoh (1) as shown below.

    PNG
    media_image4.png
    317
    530
    media_image4.png
    Greyscale

In the Modified Example 2 of Itoh, the structure corresponding to Z3 of formula (1) of Itoh is a direct bond (see the figure above); however, Itoh teaches two of Z1 through Z4 can be selected from the group including a direct bond and an oxygen atom ([015], [041]). Furthermore, Itoh exemplifies an oxygen atom at the position corresponding to Z3 (or Z4; Note that this molecules has planar structure such that locations Z3 is equivalent to locations Z4) in the Example 16 of Itoh ([211]).

    PNG
    media_image5.png
    251
    378
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have the Modified Example 2 of Itoh by substituting the direct bond at the position corresponding to X3 of formula (1) of Itoh with an oxygen atom as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of an oxygen atom at the position Z3 of formula (1) of Itoh would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the following compound.

    PNG
    media_image6.png
    313
    576
    media_image6.png
    Greyscale

The modification also provides an organic light-emitting device comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic Compound taught by Itoh as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
The two benzene rings of the arylamine part of the Organometallic Compound taught by Itoh (marked by a dashed circle in the figure above) are not connected by a bond to form a fused ring (i.e. carbazole).
Zhu discloses organometallic compounds (PdN3N and PdN3O in Fig. 3) having tetradentate ligands containing a pyridyl-carbazole unit (marked by dashed circle in the figure below).
Zhu teaches the pyridyl-carbazole unit has extended conjugation and is associated with the emission at higher wavelength region (T1 -> S0 transition in Fig 2). The emission peak is significantly broadened at room temperature indicating of the presence of a thermally activated emission process (last paragraph of the second column of page 2533 through the first paragraph of the second column of page 2534). Zhu further teaches the metal-assisted delayed fluorescence (MADF) process provides efficient phosphorescence and delayed fluorescent processes (page 2533, column 2, paragraph 2).

    PNG
    media_image7.png
    396
    592
    media_image7.png
    Greyscale

The compound PdN3O of Zhu, wherein the pyridyl-carbazole-based tetradentate ligand forms a complex with a Pd atom (PdN3O); however, the pyridyl-carbazole structure is a known structure to form a complex with a Pt atom, as evidenced by Li ([113]; the 3rd structure at the right column of page 73; hereafter called “73P-3” of Li; marked by dashed circle in the figure above right). Furthermore, Li teaches the Pt complex of Li having the pyridyl-carbazole structure is a metal assisted delayed fluorescent emitter ([054]).
Yagi teaches that carbazole has stronger structure and high thermal stability compared with diphenylamine which has no bond between two phenyl rings ([055]-[056]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organometallic Compound taught by Itoh by substituting the diphenylamine unit with carbazole, as taught by Zhu and Yagi as evidenced by Li.
The motivation of doing so would have been to provide the complex with extended conjugation and broadened emission peak and to make a metal-assisted delayed fluorescent emitter, based on the teaching of Zhu as evidenced by Li, and stronger structure and high thermal stability, based on the teaching of Yagi.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, both pyridyl-substituted diphenylamine and pyridyl-substituted carbazole are known ligand structures of Pt complexes at the CY3 and CY4 positions of Applicant’s Formula 1. The substitution of diphenylamine to carbazole would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Lastly, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the following compound.

    PNG
    media_image8.png
    295
    588
    media_image8.png
    Greyscale

The Organometallic Compound of Itoh as modified by Zhu and Yagi as evidenced by Li does not have substituents at any of positions corresponding to the R1 through R4 of Applicants Formula 1; however, Itoh does teach that the ring A, B, C, and D of formula (1) of Itoh can have substituents ([015]). 
Itoh teaches that the formula (1) of Itoh can have more specific structure of formula (2), wherein the rings at the positions corresponding to rings A through D of the formula (1) are each aromatic 6-membered ring, wherein the 6-membmered rings can have substituents R6 through R9 ([015]).

    PNG
    media_image9.png
    352
    661
    media_image9.png
    Greyscale


Itoh teaches R6 through R9 can be each independently alkyl group ([016]). Itoh exemplifies tert-butyl group as the alkyl group at R6 through R9 of formula (2) ([043]).
Luo discloses a Pt-based tetradentate organometallic compound (Scheme 1).
Luo teaches that a steric bulky group of tert-butyl can effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic organic light emitting diode (OLED) (page 69, column 2, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organometallic Compound of Itoh as modified by Zhu and Yagi as evidenced by Li by adding tert-butyl group(s) at any of the substitution positions corresponding to R1 through R4 of Applicant’s Formula 1, as taught by Itoh and Luo.
The motivation of doing so would have been to effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic organic light emitting diode, based on the teaching of Luo.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Itoh exemplifies hydrogen and a tert-butyl group at the positions R6-R9 of the compounds of Itoh represented by formulas (1) and (2). The substitution of hydrogen with tert-butyl group(s) in the compound of Itoh would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of a tert-butyl group as the exemplified alkyl substituents of the compound of Itoh would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the Organometallic Compound of Itoh as modified by Zhu, Yagi, and Luo, as evidenced by Li, 

    PNG
    media_image10.png
    330
    765
    media_image10.png
    Greyscale
, 
wherein a1 and a4 are each independently an integer of 0 to 4; a2 is an integer of 0 to 3; a3 is an integer of 0 to 6; a sum of a1 to a4 is at least one; R1 through R4 are each independently tert-butyl; and at least one of R1 to R4 is tert-butyl.
The modification also provides an organic light-emitting device comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic Compound of Itoh as modified by Zhu, Yagi, and Luo, as evidenced by Li as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
The Organometallic Compound of Itoh as modified by Zhu, Yagi, and Luo, as evidenced by Li has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is C; X4 is N; Y5 is C; Y6 is N; X1 and X4 are different from each other; X2 and X3 are different from each other; X5 is O; X6 is a chemical bond; two bonds of X2-M and X4-M are each coordinate bond, and the remaining bonds are each covalent bond; rings CY1 is a C5-C30 carbocyclic group (benzene); rings CY2 to CY4 are each C1-C30 heterocyclic group (pyridine and carbazole); T1 and T2 are each single bond; a cyclometalated ring formed by CY2, CY3, and M is a 6-membered ring, a cyclometalated ring formed by CY1, CY2, T1, X5, and M is a 6-membered ring, and when the cyclometalated ring formed by CY1, CY2, T1, X5, and M is a 6-membered ring, the cyclometalated ring formed by CY3, CY4, T2, X6, and M is a 5-membered ring; R1 through R4 are each independently hydrogen or a substituted or unsubstituted C1-C60 alkyl (tert-butyl); a1 to a4 are each independently an integer of 0 to 20 (a1 and a4 are each independently integer of 0 to 4; a2 is an integer of 0 to 3; a3 is an integer of 0 to 6); a sum of a1 to a4 is at least one; and at least one of R1 to R4 is tert-butyl; wherein the moiety represented by 
    PNG
    media_image11.png
    180
    218
    media_image11.png
    Greyscale
 is Formula A3-3, 
    PNG
    media_image12.png
    182
    100
    media_image12.png
    Greyscale
; the organometallic compound satisfies Condition 1, wherein X5 is O, a moiety represented by 
    PNG
    media_image13.png
    150
    160
    media_image13.png
    Greyscale
 is Formula A1-1 
    PNG
    media_image14.png
    161
    170
    media_image14.png
    Greyscale
, meeting all the limitations of claim 1, 3-7, 9-10, 12 and 14.
The modification also provides an organic light-emitting device of Itoh as modified by Zhu, Yagi, and Luo as evidenced by Li comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic Compound of Itoh as modified by Zhu, Yagi, and Luo as evidenced by Li as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
In the device, the anode is equated with a first electrode; the cathode is equated with a second electrode, the combined layers of the hole transport layer, the emission layer, the electron transport layer is equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region, meeting all the limitations of claims 16-19.
In claim 20, Applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([133]-[135]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Organometallic Compound of Itoh as modified by Zhu, Yagi, and Luo as evidenced by Li meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claims 13 and 15, the Organometallic Compound of Itoh as modified by Zhu, Yagi, and Luo as evidenced by Li reads on all the limitations of claims 1, 3-7, 9-10, 12, 14, and 16-20 as outlined above.
The Organometallic Compound of Itoh as modified by Zhu, Yagi, and Luo as evidenced by Li has similar structure as Applicant’s Compound 7 in claim 15. The only difference between two compounds is that Applicant’s Compound 7 has specific substitution position of the tert-butyl group at the substitution position 4 of the pyridine ring of CY4 of Applicant’s Formula 1, while the Organometallic Compound of Itoh as modified by Zhu, Yagi, and Luo as evidenced by Li does not have specific substitution position for the tert-butyl group.
However, Itoh does teach that the R9 of formula (2) of Itoh (corresponding to R4 of Applicant’s Formula 1) can be each independently alkyl group ([015]-[016]). Itoh exemplifies a tert-butyl group as an alkyl group ([043]).
Luo teaches that a steric bulky group of tert-butyl can effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic organic light emitting diode (OLED) (page 69, column 2, paragraph 1).
Furthermore, Luo exemplifies the substitution position 4 of the pyridine ring of the tetradentate ligand (Pt-1 through Pt-3 in Scheme 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organometallic Compound of Itoh as modified by Zhu, Yagi, and Luo as evidenced by Li by adding a tert-butyl group at position 4 of the pyridine ring corresponding to the ring CY4 of Applicant’s Formula 1, as taught by Itoh and Luo.
The motivation of doing so would have been to effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic organic light emitting diode, based on the teaching of Luo.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Hydrogen and tert-butyl are known substituent groups at the positions R6-R9 of the compounds of Itoh represented by formulas (1) and (2). The substitution of hydrogen with a tert-butyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of a tert-butyl group as the exemplified alkyl substituents of the compound of Itoh would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). There are finite number of substitution positions to substitute a tert-butyl group in the compound. The substitution position 4 of the ring CY4 have been exemplified by Luo (Scheme 1). The choice of the substitution position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The resultant compound (shown below) has identical structure as Applicant’s Compound 7, meeting all the limitations of claims 13 and 15.

    PNG
    media_image15.png
    335
    610
    media_image15.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786